IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 43783/43784

STATE OF IDAHO,                                  )    2016 Unpublished Opinion No. 555
                                                 )
       Plaintiff-Respondent,                     )    Filed: June 1, 2016
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER DANIEL BULLARD,                      )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Orders relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       In these consolidated appeals, Christopher Daniel Bullard pled guilty to principal to
aggravated assault. Idaho Code §§ 18-901(1), 19-905(b), 18-204 (Docket No. 43783). The
district court imposed a unified sentence of five years with three years determinate, and placed
Bullard on probation for a period of five years. Subsequently, Bullard admitted to violating the
terms of the probation, and the district court revoked probation and retained jurisdiction.
Following the period of retained jurisdiction, the district court again placed Bullard on probation.
       Several months later, Bullard pled guilty to possession of a controlled substance,
methamphetamine, I.C. § 37-2732(c)(1) (Docket No. 43784), and admitted to having violated his
probation in Docket No. 43783. The district court revoked Bullard’s probation and executed his

                                                 1
sentence in Docket No. 43783, imposed a concurrent unified sentence of six years with three
years determinate in Docket No. 43784, and retained jurisdiction in both cases. The district court
later relinquished jurisdiction.    Bullard appeals, asserting that the district court abused its
discretion when it relinquished jurisdiction in both cases.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Bullard
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Applying the foregoing standards, and having reviewed the record in these cases, we
cannot say that the district court abused its discretion by relinquishing jurisdiction and Bullard’s
sentences are affirmed.




                                                   2